Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160196                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  THOMAS STOWELL,                                                                                     Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160196
                                                                   COA: 348157
                                                                   Ingham CC: 18-000025-NO
  RICHARD GROVER and JOHNICK
  RESTAURANTS, INC.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 12, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2020
           a0318
                                                                              Clerk